 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 1 of 28 - Page ID # 2488




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


EMPIRICAL FOODS, INC.,                                             No. CV: 8:19-cv-00457

                   Plaintiff and
                   Counterclaim-Defendant,

         v.
                                                            ANSWER AND COUNTERCLAIM
PRIMUS BUILDERS, INC.,

                   Defendant, Counterclaimant,
                   and Third-Party Plaintiff,

         v.

SWISSLOG LOGISTICS, INC.,

                   Third-Party Defendant



         COME NOW Third-Party Defendant, Counterclaimant, and Third-Party Plaintiff Swisslog

Logistics, Inc. (“Swisslog”) and for its Answer and Affirmative Defenses to the Third-Party

Complaint of Primus Builders, Inc. (“Primus”) Complaint state as follows:

                                               PARTIES

         1.        Swisslog admits the allegations in paragraph 1 of the Third-Party Complaint.

         2.        Swisslog admits it is a Virginia corporation with its principal place of business at

161 Enterprise Drive, Newport News, Virginia 23603. Swisslog admits it contracts to provide

ASRS Systems, including those used in the production, storage, and distribution of food products

at commercial freezer facilities. Swisslog admits it maintains a registered agent at CSC-Lawyers

Incorporating Service Company in Lincoln, Nebraska. Swisslog denies the remaining allegations

in paragraph 2 of the Third-Party Complaint.




4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 2 of 28 - Page ID # 2489




          3.       Swisslog admits that empirical is a Nebraska corporation with its principal place of

business in Dakota Dunes, South Dakota and that empirical is engaged in the production, storage

and distribution of meat products for wholesale in the food industry. Swisslog also admits that

empirical filed a Complaint in this matter which speaks for itself and denies the allegations in

paragraph three of the Third-Party Complaint to the extent they are inconsistent with the

allegations in the Complaint filed by empirical.

                                    JURISDICTION AND VENUE

          4.       Swisslog admits that the Court has jurisdiction over this matter.

          5.       Swisslog admits that the Court has personal jurisdiction over it regarding this

matter.

          6.       Swisslog admits that venue is proper in this Court.

                                                 FACTS

          7.       Swisslog admits this matter involved contracts which speak for themselves and

denies the allegations of paragraph 7 of the Third-Party Complaint to the extent they are

inconsistent with those contracts. Swisslog further denies allegations the ASRS System is

incomplete or defective and must be ripped out or replaced. Swisslog admits the ASRS System

met Demonstrable Performances and Tests on Completion and was ready for Taking-over and

substantially complete. Swisslog admits the system would be fully functional and operational if

further adjustments to the system was allowed after Taking-over. Swisslog denies the remaining

allegations of paragraph 7 of the Third-Party Complaint.

          8.       Swisslog admits the ASRS System is an automated, computer controlled, storage

and retrieval system which was installed at empirical’s facility. Swisslog further admits that it has

an international reputation as a manufacturer and installer of ASRS systems in North America and



                                                      2
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 3 of 28 - Page ID # 2490




Europe. Swisslog admits that the ASRS system was able to process both pallet sized loads and

case size loads. Swisslog also admits that it has successfully installed hundreds of ASRS systems

using Swisslog software, controlling automated equipment handling both pallet and case size loads

and that Swisslog software was used to operate the Swisslog equipment installed at the ASRS

facility. Swisslog also admits that customization of its software can require testing and debugging

as provided for in Swisslog’s contracts. Swisslog denies the remaining allegations in paragraph 8

of the Third-Party Complaint.

         9.        Swisslog admits the ASRS System in certain cases involves the transmission of

data between Swisslog’s SynQ software, as it was customized for the empirical project, and

empirical’s enterprise resource planning software, Microsoft Dynamics, which was installed and

customized by empirical, through a host database related to the ASRS system and an empirical

database. Swisslog further admits that Microsoft Dynamics is involved in identifying the product

that was to be stored or retrieved, including the quantity, location, type and date restriction of the

product. Swisslog further admits that the Contract for “Project BPI” between Swisslog and Primus

included terms setting out the process for establishing communication between SynQ and

Microsoft Dynamics and that Swisslog complied with those contractual requirements, which speak

for themselves. Swisslog admits that be empirical was responsible for ensuring that the empirical

Software communicated with SynQ. Swisslog denies the remaining allegations in paragraph 8 of

the Third-Party Complaint.

         10.       Swisslog is without knowledge of empirical’s motivations. Swisslog admits that

from January 2015 to April 2016 it participated in discussions related to the ASRS System and it

was not compensated during this period. Swisslog denies the remaining allegations of paragraph

10 of the Third-Party Complaint.



                                                    3
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 4 of 28 - Page ID # 2491




         11.       Swisslog admits that in April 2016, Swisslog and empirical entered into the Bridge

Agreement – Cold Storage/Freezer/Material Handling Design and Build Project, which speaks for

itself. Swisslog further admits that empirical and Primus entered into the Guaranteed Maximum

Sum Contract, which speaks for itself. Swisslog also admits that Primus and Swisslog entered into

the Base Contract for “Project BPI”, which speaks for itself.        Swisslog denies the remaining

allegations of paragraph 11 of the Third-Party Complaint.

         12.       Swisslog admits that from April 2016 to June 2016 it participated in discussions

regarding the ASRS system for empirical and regarding significant reductions in the cost of the

system, which included reducing the options available for the system and in which Primus

participated. Swisslog denies the remaining allegations of paragraph 12 of Third-Party Complaint.

         13.       Swisslog admits that many of the functions that were originally discussed as part

of the ASRS System were not included in the specifications for the system under the Base Contract

after discussions with empirical, including an automated system for transporting product into blast

freeze and storage capacity in both the pallet and mini-load sections of the ASRS systems, and that

these options were eliminated to reduce costs for the overall project. Swisslog further admits that

after the Base Contract was executed, empirical made changes to the required functionality in the

ASRS System and that Swisslog was required to perform additional work that was not part of the

Base Contract and has not been compensated for the costs and impacts of such extra work,

including options which were initially discussed for the system. Swisslog denies the remaining

allegations of paragraph 13 of the Third-Party Complaint.

         14.       Swisslog admits the Swisslog Proposal 4720, Version 5, dated August 30, 2016

(the “Specifications”) is incorporated into and part of the Base Contract, and that it speaks for

itself. Swisslog also admits that empirical participated in developing the Specifications and



                                                     4
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 5 of 28 - Page ID # 2492




adopted them for the project. Swisslog denies the remainder of the allegations of paragraph 14 of

the Third-Party Complaint.

         15.       Swisslog admits that Primus and empirical entered into the Guaranteed Maximum

Sum Contract and that Swisslog and Primus entered into the Base Contract, and Swisslog denies

the allegations of paragraph 15 of the Third-Party Complaint to the extent they are inconsistent

with the Guaranteed Maximum Sum Contract and the Base Contract. Swisslog admits it did not

participate in the negotiation of contract terms between empirical and Primus. Swisslog denies

the remainder of the allegations of paragraph 15 of the Third-Party Complaint.

         16.       Swisslog is unaware of empirical’s elections and therefore denies the allegations in

paragraph 16 of the Third-Party Complaint regarding them. Swisslog admits that Primus and

empirical entered into the Guaranteed Maximum Sum Contract and that Swisslog and Primus

entered into the Base Contract, and Swisslog denies the allegations of paragraph 16 of the Third-

Party Complaint to the extent they are inconsistent with the Guaranteed Maximum Sum Contract

and the Base Contract, which speak for themselves.

         17.       Swisslog admits that Primus and empirical entered into the Guaranteed Maximum

Sum Contract and that Swisslog and Primus entered into the Base Contract, which incorporate by

reference the Specifications, which speak for themselves. Swisslog denies the allegations of

paragraph 17 of the Third-Party Complaint to the extent they are inconsistent with the Guaranteed

Maximum Sum Contract and the Base Contract. Swisslog further denies the allegations of

paragraph 17 of the Third-Party Complaint to the extent they are legal conclusions to which no

response is required.

         18.       Swisslog admits that Primus and empirical entered into the Guaranteed Maximum

Sum Contract, which speaks for itself. Swisslog denies the allegations of paragraph 18 of the



                                                      5
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 6 of 28 - Page ID # 2493




Third-Party complaint to the extent they are legal conclusions to which no response is required.

Swisslog further denies the allegations of paragraph 18 of the Third-Party Complaint to the extent

they are inconsistent with the Guaranteed Maximum Sum Contract and the Base Contract.

         19.       Swisslog admits that the contract documents in this matter speak for themselves,

and denies any allegations in paragraph 19 of the Third-Party Complaint that are inconsistent with

the allegations in those contract documents. Swisslog further denies the allegations of paragraph

19 of the Third-Party complaint to the extent they are legal conclusions to which no response is

required. Swisslog denies the remaining allegations of paragraph 19 of the Third-Party Complaint.

         20.       Swisslog admits that empirical met and communicated with Swisslog, with Primus’

knowledge and approval, and directed changes to the ASRS and the Specifications after the Base

Contract was executed, some of which led to change orders signed between Swisslog and Primus

pursuant to the Base Contract and others led to changed work which Swisslog was required to

perform and for which it was not compensated. Swisslog denies the remainder of allegations of

paragraph 20 of the Third-Party Complaint.

         21.       Swisslog states the terms of the Base Contract and the Specifications as to the

development of the ASRS System speak for themselves and deny the allegations of paragraph 21

to the extent they are inconsistent with their terms. Swisslog further admits that it provided

empirical with a software specification (the “Software Specification”) for the ASRS System, based

upon the Specifications, which empirical agreed to and signed. After empirical signed the

Software Specification, it continued to demand further changes to the functionality of the ASRS

System, resulting in additional revisions to the Software Specification. Swisslog admits the

intended sequence of design, development, and deployment the ASRS System was disrupted by

empirical’s demands for changes to the functionality of the ASRS System, even after the parties



                                                    6
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 7 of 28 - Page ID # 2494




as signed the Software Specification.       Swisslog also admits that it offered factory acceptance

testing to Primus and empirical and Primus, which was declined by empirical and Primus.

Swisslog further admits that changes to the ASRS System and the specifications for the ASRS

System by empirical after the execution of the Base Contract resulted in changes to the anticipated

project schedule and required additional work to be performed by Swisslog for which it is due

compensation. Swisslog denies the remaining allegations of paragraph 22 of the Third-Party

Complaint.

         22.       Swisslog admits that it was required to make changes to the ASRS System during

the project, including the ones outlined in paragraph 22 of the Third-Party Complaint for which

Swisslog is due compensation, and which require an adjustment to the project schedule. Swisslog

denies the remaining allegations of paragraph 22 of the Third-Party Complaint.

         23.       Swisslog admits that after the GMS Contract was executed, Swisslog submitted the

proposed Software Specifications for input and that the failure to provide necessary and timely

input to the same impacted work on the ASRS System. Swisslog admits it met with representatives

of empirical in September and October 2017, at which time modifications to the Software

Specifications were discussed. Swisslog further admits that after the October 17, 2017 site visit,

additional changes were made to the Software Specifications and to the functionality of the ASRS

System which required modifications to the Software Specifications as a result of empirical-

requested changes to the ASRS System. Swisslog denies the remaining allegations of paragraph

23 of the Third-Party Complaint.

         24.       Swisslog admits that Swisslog and Primus agreed to a Change Order dated April

20, 2018, which changed the contractual Taking-over date to August 16, 2018. Swisslog further

admits that it submitted a revised Software Specification to empirical and Primus in February 2018,



                                                    7
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 8 of 28 - Page ID # 2495




which included changes from the initial version of the Software Specifications. Swisslog further

admits that in February 2018 it informed empirical (who did not object) that “Phase I Go Live”

would be finished by August 30, 2018. Swisslog lacks knowledge or information sufficient to

form a belief regarding whether empirical presented Primus with a change order on May 4, 2018.

Swisslog further admits that on November 21, 2018, Swisslog provided empirical an Integration

Testing Schedule which identified December 10, 2018 as the end of final regression testing and

the beginning of SynQ training, to which empirical did not object. Swisslog also admits that the

cumulative effect of the changes to the ASRS system required an adjustment of the contractual

Taking-over date until at least the Winter of 2020. Swisslog denies the remaining allegations of

paragraph 24 of the Third-Party Complaint.

         25.       Swisslog admits that empirical met and communicated with Swisslog, with

knowledge and approval of Primus, and directed changes to scope of the Base Contract in 2019,

some of which led to change orders signed between Swisslog and Primus pursuant to the Base

Contract, and others led to changed work which Swisslog was required to perform and for which

it was not compensated, and which impacted the completion of the ASRS system, which

communications speak for themselves. Swisslog lacks knowledge or information sufficient to

form a belief regarding any “changes to the GMS Contract” between Primus and empirical.

Swisslog admits that in March 2019 it advised empirical that the new Taking-over date would be

April 15, 2019. Swisslog further admits that it advised the ASRS System passed the Provisional

Acceptance Completion (PAC) test pursuant to the Specifications as of March 27, 2019 while

noting that certain open items would be completed before final acceptance. Swisslog further

admits that on April 11, 2019 empirical notified Swisslog it disputed whether PAC testing had

been achieved.       Swisslog admits that on April 18, 2019 Swisslog provided a schedule, which



                                                  8
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 9 of 28 - Page ID # 2496




schedule speaks for itself and Swisslog denies the allegations in paragraph 25 to the extent they

misstate or misconstrue the same. Swisslog denies the remaining allegations in paragraph 25 of

the Third-Party Complaint.

         26.       Swisslog admits that the ASRS System installed by Swisslog met the Demonstrable

Performances as defined by the Tests on Completion under the Base Contract and was ready for

Taking-over and substantially complete, subject to final testing, punch-list and software

adjustments (including adjustments caused by changes to the scope of the works agreed to in the

Base Contract) which Swisslog was ready, willing and able to perform but was not allowed to

perform. Swisslog further admits the ASRS System installed by Swisslog met “provisional

acceptance” (PAC) requirements under the Base Contract, including as of July 29, 2019, and that

Swisslog was not allowed to conduct further testing, punch-list and software adjustments which

Swisslog was ready, willing and able to perform but was not allowed to perform on the system.

Swisslog denies it was required to complete “trial operational testing” requested by empirical as

part of PAC.

         27.       Swisslog states the requirements of the Base Contract and the Specifications

regarding the completion of the ASRS System speak for themselves and deny the allegations of

paragraph 27 of the Third-Party Complaint to the extent they are inconsistent with the terms of

those agreements. Swisslog further admits that the ASRS System installed by Swisslog met the

Demonstrable Performances as defined by the Tests on Completion under the Base Contract and

was ready for Taking-over and substantially complete, subject to final testing, punch-list and

software adjustments (including adjustments caused by changes to the scope of the works agreed

to in the Base Contract) which Swisslog was ready, willing and able to perform but was not allowed

to perform. Swisslog admits that empirical’s position in this lawsuit is that the ASRS System is



                                                    9
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 10 of 28 - Page ID # 2497




not substantially complete. Swisslog admits that it was prevented access to the facility to complete

final testing, debugging and adjustments which Swisslog was ready, willing and able to perform.

Swisslog denies the remainder of the allegations of paragraph 27 of the Third-Party Complaint.

         28.       Swisslog states the August 8, 2019 correspondence from empirical speaks for itself

and denies the allegations of paragraph 28 of the Third-Party Complaint to the extent they are

inconsistent with the August 8, 2019 correspondence or the subsequent correspondence from

Primus to Swisslog dated August 9, 2019.                  Swisslog further admits there have been

communications between empirical and Swisslog since August 8, 2019 related to the ASRS

System and allowing Swisslog to perform final testing, debugging and adjustments which Swisslog

was ready, willing and able to perform but was not allowed to perform, as well as discussions and

communications about the palletizer for the ASRS System. Swisslog states that any written

communications speak for themselves and deny any allegations in in paragraph 28 to the extent

they are inconsistent with or misconstrue the same. Swisslog further admits that these discussions

included incorrect claims by empirical that the ASRS System was defective. Swisslog denies the

remainder of the allegations of paragraph 28 of the Third Party Complaint.

         29.       Swisslog admits the parties discussed a resolution to the disputes between the

parties related to the empirical facility and that those discussions included an in-person meeting

on October 18, 2019 at empirical’s offices and discussed the terms of a settlement as of that date.

Swisslog denies the terms of the settlement as described in paragraph 29 of the Third-Party

Complaint.

         30.       Swisslog admits empirical filed the Complaint in this matter on October 18, 2019.

Swisslog further admits that it prepared and submitted documents to Primus as part of settlement

discussions in October 2019, including a revised Project Completion Schedule and draft testing



                                                     10
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 11 of 28 - Page ID # 2498




specification on which to base acceptance of the ASRS System prior to “Go-Live,” which Swisslog

submitted to Primus on October 23, 2019. Swisslog lacks knowledge or information sufficient to

form a belief regarding the meaning of the term “road map” as that term is used by Primus.

Swisslog admits that empirical did not comply with the terms of the proposed settlement that was

discussed in October 2019. Swisslog also admits that it understands that empirical intends to

abandon the ASRS System installed by Swisslog that Swisslog was not allowed to finally test,

debug and adjust, despite being ready, willing and able to do so. Swisslog denies the remaining

allegations of paragraph 30 of the Third-Party Complaint.

         31.       Swisslog states that the Complaint speaks for itself and denies the allegations of

paragraph 30 of the Third-Party Complaint to the extent they are inconsistent with the allegations

in the complaint. Swisslog further admits that events for which it is not responsible require an

adjustment of the project schedule. Swisslog denies the remaining allegations of paragraph 31 of

the Third-Party Complaint.

                                                CLAIMS

                                              COUNT I
                                 Breach of the Settlement Agreement

         32.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         33.       Swisslog states Count I of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         34.       Swisslog states Count I of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         35.       Swisslog states Count I of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.




                                                      11
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 12 of 28 - Page ID # 2499




         36.       Swisslog states Count I of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         37.       Swisslog states Count I of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

                                              COUNT II
                                           Breach of Contract

         38.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         39.       Swisslog states the requirements of the Base Contract and the Specifications speak

for themselves and deny the allegations of paragraph 27 of the Third-Party Complaint to the extent

they are inconsistent with the terms of those agreements.

         40.       Swisslog denies the allegations in paragraph 40 of the Third-Party Complaint.

         41.       Swisslog denies the allegations in paragraph 41 of the Third-Party Complaint.

         42.       Swisslog denies the allegations in paragraph 42 of the Third-Party Complaint.

         43.       Paragraph 43 states a legal conclusion to which no response is required. To the

extent a response is required, Swisslog denies the allegations in paragraph 43 of the Third-Party

Complaint.

                                            COUNT III
                            Breach of Duty of Good Faith & Fair Dealing

         44.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         45.       Paragraph 45 states a legal conclusion to which no response is required. To the

extent a response is required, Swisslog admits the implied duty of good faith and fair dealing is

inherent in every contract, including the Base Contract. Answering affirmatively, Swisslog denies

it breached the implied duty of good faith and fair dealing.

         46.       Swisslog denies the allegations in paragraph 46 of the Third-Party Complaint.



                                                      12
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 13 of 28 - Page ID # 2500




         47.       Swisslog denies the allegations in paragraph 47 of the Third-Party Complaint.

         48.       Swisslog denies the allegations in paragraph 48 of the Third-Party Complaint.

                                              COUNT IV
                                           Unjust Enrichment

         49.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         50.       Paragraphs 50 states a legal conclusion to which no response is required. To the

extent a response is required, Swisslog denies the allegations in paragraph 50 of the Third-Party

Complaint.

         51.       Swisslog denies the allegations in paragraph 51 of the Third-Party Complaint.

         52.       Swisslog denies the allegations in paragraph 52 of the Third-Party Complaint.

                                              COUNT V
                                          Breach of Warranty

         53.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         54.       Swisslog states the Base Contract speaks for itself and denies the allegations of

paragraph 54 to the extent they misstate or misconstrue the same.

         55.       Swisslog denies the allegations in paragraph 55 of the Third-Party Complaint.

         56.       Swisslog denies the allegations in paragraph 56 of the Third-Party Complaint.

         57.       Swisslog denies the allegations in paragraph 57 of the Third-Party Complaint.

                                             COUNT VI
                                         Fraud – Pre-Contract

         58.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         59.       Swisslog states Count VI of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         60.       Swisslog states Count VI of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.


                                                      13
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 14 of 28 - Page ID # 2501




         61.       Swisslog states Count VI of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         62.       Swisslog states Count VI of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         63.       Swisslog states Count VI of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

                                            COUNT VII
                                 Fraud – Post Substantial Completion

         64.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         65.       Swisslog states Count VII of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         66.       Swisslog states Count VII of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         67.       Swisslog states Count VII of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         68.       Swisslog states Count VII of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

         69.       Swisslog states Count VII of the Third-Party Complaint was dismissed by the Court

(ECF No. 82) and no further response is necessary.

                                              COUNT VIII
                                               Indemnity

         70.       Swisslog incorporates by reference the paragraphs above as if fully set forth herein.

         71.       Paragraph 71 states a legal conclusion to which no response is required. To the

extent a response is required, Swisslog denies the allegations in paragraph 71.



                                                      14
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 15 of 28 - Page ID # 2502




          72.      Swisslog denies the allegations in paragraph 72 of the Third-Party Complaint.

          73.      Swisslog denies the allegations in paragraph 73 of the Third-Party Complaint.

                                         GENERAL DENIAL

          Swisslog denies all allegations contained in the Third-Party Complaint not specifically

admitted herein, including the allegations and relief sought in WHEREFORE paragraph of Primus’

Third-Party Complaint.

                                    AFFIRMATIVE DEFENSES

          1.       Primus’ Third-Party Complaint fails to state a claim upon which relief may be

granted.

          2.       Primus’ claims and/or recovery are barred, in whole or in part, by Primus’ prior

material breach.

          3.       Primus’ claims and/or recovery are barred, in whole or in part, by Primus’

acceptance of Swisslog’s performance.

          4.       Primus’s claims and/or recovery are barred, in whole or in part, by Swisslog’s

substantial performance under the Base Contract.

          5.       Primus’ claims and/or recovery are barred, in whole or in part, by the doctrine of

waiver.

          6.       Primus’ claims and/or recovery are barred, in whole or in party, by the economic

loss doctrine.

          7.       Primus’ claims and/or recovery are barred, in whole or in part, by the doctrine of

estoppel.

          8.       Primus’ claims and/or recovery are barred, in whole or in part, by the doctrine of

unclean hands.



                                                     15
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 16 of 28 - Page ID # 2503




         9.        Primus’ claims and/or recovery are barred, in whole or in part, by Primus’ failure

to mitigate its damages, to the extent such damages exist.

         10.       Primus’ claims and/or recovery are barred, in whole or in part, by the cardinal

change doctrine and/or abandonment of contract.

         11.       Primus’ claims and/or recovery are barred, in whole or in part, by Primus’ failure

to exhaust contractual remedies.

         12.       Primus’ claims and/or recovery are barred, in whole or in part, because Primus

and/or empirical prevented and/or substantially interfered with Swisslog’s performance of its

claimed contractual obligations.

         13.       Primus’ claims and/or recovery are barred, in whole or in part, under the doctrine

of recoupment.

         14.       Primus’ claims and/or recovery are barred, in whole or in part, by limitations or

waivers contained in the Base Contract.

         15.       Primus’ claims and/or recovery are barred, in whole or in part, by the actions and/or

omissions of others, including empirical.

         16.       Primus’ claims and/or recovery are barred, in whole or in part, under the doctrine

of setoff.

         WHEREFORE, Swisslog prays for dismissal of the Third-Party Complaint with prejudice

and requests that the Court enter judgment in its favor and against Primus, for an award of

attorney’s fees and costs as permitted by law, and an award of all other relief that the Court deems

just and equitable.




                                                      16
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 17 of 28 - Page ID # 2504




                                        COUNTERCLAIM

         Third-Party Defendant and Counterclaim-Plaintiff Swisslog Logistics, Inc. (“Swisslog”),

pursuant to Fed. R. Civ. P. 13, and for its counterclaim against Third-Party Plaintiff Primus

Builders, Inc. (“Primus”), states and alleges as follows:

                                             PARTIES

         1.        Swisslog is a Virginia corporation with its principal place of business at 161

Enterprise Drive, Newport News, Virginia 23603.

         2.        Primus is a Georgia corporation with its principal place of business at 8294

Highway 92, Suite 210, Woodstock, Georgia 30189.

         3.        empirical foods, inc. f/k/a Beef Products, Inc. (“empirical”) is a Nebraska

corporation with its principal place of business at 891 Two Rivers Drive, Dakota Dunes, South

Dakota 57049.

                                  JURISDICTION AND VENUE

         4.        The Court has jurisdiction over this counterclaim pursuant to 28 U.S.C. § 1332

because there is complete diversity between the Parties, and the amount in controversy exceeds

$75,000.

         5.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the actions

complained of herein are alleged to have occurred within this judicial district.

                                     STATEMENT OF FACTS

A.       The GMS Contract and the Base Contract

         6.        On September 2, 2016, Primus and empirical entered into a Guaranteed Maximum

Sum Contract (the “GMS Agreement”) whereby Primus agreed to construct a new facility (the




                                                   17
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 18 of 28 - Page ID # 2505




“New Facility”) for empirical located at 360 164th Street, South Sioux City, Nebraska 68776 (the

“Property”).

         7.        On September 2, 2016, Primus and Swisslog entered into the Base Contract for

“Project BPI” (hereinafter, the “Base Contract”), that provided             Swisslog was to “design,

manufacture, and install” an automated storage and retrieval system (the “ASRS System”) at the

Facility in accordance with the Project Specifications, 4720 BPI V5 dated August 30, 2016” (the

“Specifications”).

         8.        Pursuant to the General Terms and Conditions, the “sole and exclusive

performances to be achieved by [Swisslog]” under the Base Contract were “[t]he construction of

the System in accordance with the Specifications, as measured by the Demonstrable

Performances”, and as defined in the Tests on Completion, to be defined by Swisslog and in the

Specifications.

         9.        Pursuant to the General Terms and Conditions, if “the Works fail[ed] to pass any

Test on Completion, such test shall be repeated as soon as practical thereafter, provided that

[Swisslog] shall be entitled to a reasonable time to conduct any condition requiring remedy in

[Swisslog’s] sole judgment.”

         10.       The General Terms and Conditions also provide that during the Project, Swisslog

was “entitled to an equitable adjustment to the Contract Price and schedule to reflect any additional

costs, time or both required due to [Primus’] or [empirical’s] delays.” Swisslog also was entitled

to an “extension of the time for completion if delay occur[ed] . . . as a result of variation of work .

. . or . . . by an act or omission that is not legally attributable to [Swisslog].”




                                                     18
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 19 of 28 - Page ID # 2506




         11.       The General Conditions further provide that Taking-over of the works takes place

when the Tests on Completion have been satisfactorily completed or are regarded as having been

satisfactorily completed.

         12.       Pursuant to the Base Contract, Primus agreed to pay Swisslog $14,213,200 for its

work on the ASRS system in a series of payments, including the final 10% payment upon Provision

Acceptance. Agreed written change orders increased the amount to be paid to Swisslog under the

Base Contract to $15,743,940.16.

B.       Interference with Swisslog’s Work and Changes to the Project Caused Delay
         and Additional Costs in the Performance of Completing the ASRS

         13.       During the course of the Project empirical, acting with the knowledge of Primus,

significantly interfered with Swisslog’s performing its work pursuant to the Base Contract,

including by dictating various functionalities of the system, and unreasonably requiring re-work

of portions of completion portions of the ASRS System (including sometimes requiring re-work

and then requiring the system to be changed back to its original configuration).

         14.       Primus frequently advised Swisslog during the project that Swisslog should take

direction from empirical regarding Swisslog’s performance of the Base Contract, including as to

changes to the work under the Base Contract. Primus was aware of subsequent directions to

Swisslog from empirical regarding Swisslog’s performance of the Base Contract with Primus,

some of which resulted in signed change orders between Swisslog and Primus pursuant to the Base

Contract.

         15.       empirical’s interference and changes, of which Primus was aware and authorized,

caused Swisslog to perform additional work that was over and above and in addition to what was

required under the Base Contract, delayed the project, and caused Swisslog to incur additional

costs in completing the ASRS.


                                                    19
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 20 of 28 - Page ID # 2507




         16.       By way of example, empirical:

                       a. demanded the use of specific vendor-supplied items not in the

                          Specifications, such as Toshiba variable frequency drives (VFDs) for the

                          pallet conveyors;

                       b. demanded that both the raw goods inbound conveyor and finished goods

                          outbound conveyor go through a hole in the wall separating empirical’s

                          production facility from the New Facility;

                       c. demanded that the functionality of the ASRS include the ability to bring

                          raw materials (raw goods cases) from the fresh mini-load to the production

                          area;

                       d. demanded several customizations to Swisslog’s Warehouse Management

                          System software (SynQ), including, for example, the ability to prioritize

                          lines of all customer orders and then allocate each line instead of each order

                          and its line;

                       e. demanded changes to the functionality of the ASRS System and SynQ

                          from what was identified in the Swisslog Specifications including, for

                          example: (i) adding functionality for the storage and retrieval of pallet

                          stacks, egg crates, and tray stacks; (ii) creating a SynQ Intelligence Touch

                          screen to display information to operators regarding which production line

                          a case emerging from the box cutter needs to have its contents dumped;

                          (iii) creating SynQ Intelligence Touch screens to support the operation of

                          Case Picking, Blast Freezer Palletization and Consolidation at the Goods-




                                                     20
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 21 of 28 - Page ID # 2508




                           to-Person workstation; (iv) creating SynQ Intelligence Portal screens to

                           add additional functionality to Staging, Loading, and Shipping;

                       f. demanded periodic software demonstrations not required by the Contract.

                           The demonstrations then resulted in additional changes which further

                           delayed the project and increased its costs.

         17.       By way of further example, on March 3, 2017, empirical signed a Software

Specification which describes the functional requirements for the warehouse management

software (SynQ) to be provided by Swisslog. The purpose of the document was to provide detailed

instructions for Swisslog’s software architects to extend SynQ to the ASRS System.

         18.       Despite signing this Software Specification in March 2017, empirical demanded

additional changes to the functionality of SynQ including above and beyond that required in the

Software Specification. By way of example, empirical required that SynQ direct all production

cases to the mini-load for storage to facilitate “better” case picks when pallets are needed at the

goods-to-man and that SynQ be able to pause a production order at the request of the user.

         19.       Still further changes to the system were required through and continuing to the

summer of 2019, including an agreement as to the requirements for receiving Non-BPI Finished

Goods pallets to the freezer on a purchase order and changes to the palletizer.

         20.       These delays and interferences, and other issues that were not within Swisslog’s

responsibility or control, materially delayed the project and increased Swisslog’s cost in

completing its work under the Base Contract and added work above and beyond that required to

be performed pursuant to the Specifications. For example, per the Time Schedule incorporated

into the Base Contract, Code Development for the ASRS System was scheduled to begin on




                                                     21
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 22 of 28 - Page ID # 2509




November 16, 2016. However, the numerous changes to the ASRS System demanded by empirical

caused this deadline to be extended.

         21.       Primus was aware of the interference and changes demanded by empirical, was

aware of the subsequent work performed by Swisslog, and received benefit from the extra work

performed by Swisslog pursuant to the Base Contract as a result of the interference and changes

directed by empirical.

C.       The PAC/Contractual Taking-over Date

         22.       In April of 2018, Primus and Swisslog negotiated a Change Order (No. 59) which

changed the contractual Taking-over date to August 16, 2018.

         23.       Even after the execution of Change Order No. 59, empirical made additional

demands to change the functionality and specifications for the ASRS system, such as changes to

the host interface between SynQ and empirical’s own internal software (Dynamics and iFix) which

required an extension of the contractual Taking-over date and additional work beyond the

requirements of the Base Contract and the Specifications, including as the result of continued

interference and direction from empirical of which Primus was aware.

         24.       empirical (with Primus’ knowledge) further failed to reasonably cooperate with

Swisslog in the development and integration of the Host Database.

         25.       The additional changes and interference with Swisslog’s work caused the date for

Taking-over and PAC to be significantly extended. Such changes and interferences were

continuing through August 2019.

D.       Tests on Completion/PAC

         26.       The Base Contract provides that the Demonstrable Performances to be achieved by

Swisslog were to be specified in the Tests on Completion, which were to be defined by Swisslog.



                                                    22
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 23 of 28 - Page ID # 2510




The Specifications state the Tests on Completion were also to be termed as the Provisional

Acceptance Test.

         27.       The Specifications outline the technical requirements of the Tests on

Completion/Provisional Acceptance Test.

         28.       On March 2, 2019, Swisslog delivered to Primus and empirical a System

Acceptance Testing Package which outlined the Tests on Completion/PAC tests.

         29.       The System Specifications provide that “Swisslog shall provide the test plans:

methods, procedures and data record forms etc. for various tests to customer 15 days before the

respective tests, Customer shall confirm the test plan within 7 days after receiving it from Swisslog.

If Customer is not able provide comments for the same within 7 days of receipt, such procedure

shall be deemed approved.”

         30.       Primus and empirical did not provide any additional comments to the System

Acceptance Testing Package within 7 days as provided in the System Specification.

         31.       On March 12, 2019, Swisslog notified empirical and Primus of its intent to start

PAC the following week.

         32.       Swisslog performed the Tests on Completion/PAC tests in on or about March 27,

2019 and satisfied those tests to the extent possible based on issues that were not the responsibility

of Swisslog, including continuing changes and adjustments to the project such as regarding the

palletizer.

         33.       On or about March 27, 2019, Swisslog informed empirical and Primus that it had

completed all Tests on Completion leading to PAC and Takeover and provided a PAC (Takeover)

Certificate to empirical.




                                                    23
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 24 of 28 - Page ID # 2511




         34.       empirical, however, refused to proceed to Taking-over and a trial operation of the

ASRS System.

E.       July Testing

         35.       On April 11, 2019, empirical demanded additional tests which were not required

under the Base Contract. empirical indicated that it would not sign off on PAC unless Swisslog

performed certain additional tests set forth in a “Trial Operations Document.”

         36.       Although not contractually specified to achieve PAC, Swisslog performed certain

of the tests at empirical’s request in July 2019 as part of user acceptance testing (UAT). The tests

performed by Swisslog in July 2019 confirmed that the Tests on Completion/PAC had been

achieved to the extent possible based on issues that were not the responsibility of Swisslog.

         37.       empirical again refused Taking-over of the Project and a trial operation in July

2019.

F.       Termination

         38.       On August 9, 2019, counsel for Primus sent a letter to Markus Schmidt, President

of Swisslog (the “Swisslog Termination Letter”). In the Swisslog Termination Letter, Primus gave

“notice of its intent to terminate and rescind its contract with Swisslog . . . . [on] Friday, August

19, 2016” unless specified conditions outlined in the letter were met which were not part of the

requirements of the Base Contract.

         39.       Primus’ termination of Swisslog was wrongful and was made despite the fact that

the ASRS System met the Tests on Completion/PAC and therefore was ready for Taking-over.

Following Takeover, Swisslog would have made final testing, punch-list and software adjustments

(including adjustments caused by changes to the scope of the works agreed to in the Base Contract)

which Swisslog was ready, willing and able to perform but was not allowed to perform.



                                                     24
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 25 of 28 - Page ID # 2512




         40.       Primus has not paid Swisslog the balance of the Base Contract price, including the

10 percent due at PAC, the amount of signed change orders, as well as additional scope changes,

and has been damaged in the amount of these unpaid amounts, which amount is due and owing to

Swisslog.

                                              COUNT I
                                          Breach of Contract


         41.       Swisslog repeats and realleges the allegations set forth in paragraphs 1 through 40

of its counterclaim.

         42.       The Base Contract is a valid and enforceable contract.

         43.       Pursuant to the Base Contract, Swisslog and Primus agreed to a “Payment

Schedule” whereby Swisslog would invoice Primus upon reaching certain “milestones toward the

completion of the System to be paid on a net 30 basis . . . .”

         44.       The original Contract Price for the Work performed by Swisslog was $14,213,200.

As a result of agreed Change Orders, agreed adjusted contract amount for the services and

materials provided by Swisslog is not less than $15,984,849, and as a result of additional scope

changes, the total contract price for the reasonable value of the services and materials provided by

Swisslog pursuant to the Base Contract is not less than $17,157,430.

         45.       Swisslog has provided services and materials for which it has not been paid under

the Base Contract in an amount to be proven at trial but no less than $3,071,492.

         46.       Primus materially breached the Base Contract by improperly terminating Swisslog

when Swisslog had substantially performed its obligations under the Base Contract, had not

materially breached the Base Contract or, to the extent any alleged breach of the Based Contract




                                                     25
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 26 of 28 - Page ID # 2513




by Swisslog was material, Primus has waived by material breach by its continued acceptance of

performance by Swisslog.

         47.       Primus also breached the Base Contract by failing to pay Swisslog as required by

the Base Contract, including for changes under the contract.

         48.       Swisslog has suffered damages in an amount to be determined at trial as a result of

Primus’ breach including, but not limited to, the unpaid amount due and owing to Swisslog.

                                            COUNT II
                       Breach of Implied Duty of Good Faith and Fair Dealing


         49.       Swisslog repeats and realleges the allegations set forth in paragraphs 1 through 48

of its counterclaim.

         50.       Primus at all times owed a duty to use good faith and fair dealing in execution,

performance and enforcement of the Base Contract.

         51.       Primus breached the duty of good faith and fair dealing by, among other things,

improperly terminating the Base Contract and failing to pay Swisslog amounts due and owing to

Swisslog under the Base Contract.

         52.       Swisslog was deprived of the benefit of bargained for consideration due to Primus’

improper termination of the Base Contract and failure to pay Swisslog amounts due and owing to

Swisslog under the Base Contract.

         53.       Swisslog has suffered damages in an amount to be determined at trial as a result of

Primus’ breach including, but not limited to, the unpaid amount due and owing to Swisslog.

                                            COUNT III
                                Unjust Enrichment/Quantum Meruit

         54.       Swisslog repeats and realleges the allegations set forth in paragraphs 1 through 53

of its counterclaim.


                                                     26
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 27 of 28 - Page ID # 2514




            55.    In the alternative, Swisslog provided labor and materials in connection with the

ASRS system which were above and beyond the work required by the Specifications.

            56.    Primus received a benefit from the labor and materials provided by Swisslog in

connection with the ASRS system which were above and beyond the work required by the

Specifications.

            57.    Primus has retained the benefit Swisslog conferred.

            58.    Primus, in justice and fairness, ought to pay Swisslog for the benefit provided by

Swisslog for the services and materials provided.

            59.    Swisslog has been harmed, and Primus unjustly enriched, in an amount to be proven

at trial.

            WHEREFORE, Third-Party Defendant Swisslog Logistics, Inc. respectfully requests that

the Court enter a judgment in its favor and against Defendant and Counterclaimant Primus

Builders, Inc. in the amount to be proved at trial, plus interest and its costs and fees incurred

pursuant to the Nebraska Construction Prompt Pay Act, and such other and further and additional

relief to which it may be entitled.

                                      DEMAND FOR JURY TRIAL

            Swisslog respectfully requests a trial by jury on all claims so triable.




                                                        27
4811-1189-6531.1
 8:19-cv-00457-RFR-CRZ Doc # 89 Filed: 12/04/20 Page 28 of 28 - Page ID # 2515




         Dated this 4th day of December 2020.

                                                 SWISSLOG LOGISTICS, INC., Third-Party
                                                 Defendant



                                                 By: /s/ Jeremy Fitzpatrick
                                                     Jeremy Fitzpatrick, Bar No. 21943
                                                     Joshua S. Weiner, Bar No. 25565
                                                     Kutak Rock LLP
                                                     The Omaha Building
                                                     1650 Farnam Street
                                                     Omaha, NE 68102-2103
                                                     (402) 346-6000
                                                     jeremy.fitzpatrick@kutakrock.com
                                                     joshua.weiner@kutakrock.com




                                CERTIFICATE OF SERVICE

         The undersigned hereby certified that on December 4, 2020 he electronically filed the

foregoing with the Clerk of Court, using the CM/ECF system, which sent notification of filing to

all CM/ECF participants of record.

                                                /s/ Jeremy Fitzpatrick
                                                Jeremy Fitzpatrick




                                                28
4811-1189-6531.1
